Citation Nr: 1617895	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-28 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for status post total left knee replacement in excess of 30 percent for the period from March 1, 2010 to March 18, 2015, and in excess of 60 percent beginning March 19, 2015. 

2.  Entitlement to an increased rating for right knee degenerative joint disease and meniscus injury in excess of 10 percent prior to September 30, 2014, and in excess of 20 percent thereafter.   

3.  Entitlement to an initial rating in excess of 10 percent for left hip arthritis.

4.  Entitlement to a separate rating in excess of 10 percent for left hip limitation of adduction.

5.  Entitlement to a separate rating in excess of 10 percent for left hip limitation of extension.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 30, 2014. 

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1987 to September 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the July 2009, March 2010, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his October 2013 substantive appeal, the Veteran indicated that he wanted a videoconference hearing before the Board.  In a June 2015 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The issue of entitlement to an extra-schedular TDIU for the period from March 1, 2010 to September 29, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  For the rating period from March 1, 2010 to March 18, 2015, the Veteran's total left knee replacement disability has not been manifested by intermediate degrees of residual weakness, pain, or limitation of motion or chronic residuals of severe panful motion or weakness.  

2.  For the rating period beginning March 19, 2015, the Veteran's total left knee replacement disability has been manifested by chronic residuals consisting of severe painful motion or weakness.

3.  For the rating period prior to September 29, 2014, the Veteran's right knee disability was manifested by arthritis with painful motion limited to, at worst, flexion to 90 degrees and normal extension.

4.  For the rating period from September 2, 2010 to September 29, 2014, the Veteran's right knee meniscus disability (to include meniscal tear and status-post medial meniscectomy) was manifested by frequent episodes of locking, pain, and effusion.  

5.  For the rating period beginning September 30, 2014, the Veteran's right knee disability (status-post medial meniscectomy) was manifested by frequent episodes of locking, pain, and effusion and painful limitation of motion due to arthritis.

6.  For the rating period prior to March 19, 2015, the Veteran's left hip disability manifested flexion ranging from 0 to 90 degrees, with normal abduction and extension, and with no objective evidence of ankylosis. 

7.  For the rating period beginning March 19, 2015, the Veteran's left hip disability manifested flexion ranging from 0 to 50 degrees, with extension limited to 5 degrees, and limitation of adduction (cannot cross legs), but without ankylosis.




CONCLUSIONS OF LAW

1.  For the rating period from March 1, 2010 to March 18, 2015, the criteria for a rating in excess of 30 percent for residuals of a total left knee replacement have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5055, 5261 (2015). 

2.  For the rating period beginning March 19, 2015, the criteria for a rating in excess of 60 percent for total left knee replacement have not been met.  38 U.S.C.A. 
§§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2015). 

3.  For the rating period prior to September 29, 2014, the criteria for a rating in excess of 10 percent for painful limitation of motion associated with right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5010-5003 (2015).

4.  For the rating period from September 2, 2010 to September 29, 2014, the criteria for a separate 20 percent rating for right knee meniscus disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5258 (2015).

5.  For the rating period beginning September 30, 2014, the criteria for a rating in excess of 20 percent for right knee status-post meniscectomy have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5258 (2015).

6.  For the rating period beginning September 30, 2014, the criteria for a separate 10 percent rating for painful limitation of motion associated with right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5010-5003 (2015).

7.  For the entire rating period on appeal, the criteria for an initial rating in excess of 10 percent for left hip arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 (2015).

8.  For the rating period beginning March 19, 2015, the criteria for a separate rating in excess of 10 percent for left hip limitation of adduction have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2015).

9.  For the rating period beginning March 19, 2015, the criteria for a separate rating in excess of 10 percent for left hip limitation of extension have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In April and May 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  . 

Further, the Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded fee-based (QTC)  examinations in connection with his claims in May 2009, February 2010, and March 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed in detail below, the Board finds the examinations to be adequate.  The examinations considered the relevant rating criteria and discussed the Veteran's symptoms in detail.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994; Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Rating Analysis for Left Knee Disability

In a July 2009 rating decision, the Veteran was granted a temporary 100 percent rating from January 30, 2009 to March 1, 2009 for treatment necessitating convalescence (total left knee replacement surgery).  Further, the RO granted a 100 percent rating under Diagnostic Code 5055 for the period from March 1, 2009 to February 28, 2010.  Beginning March 1, 2010, the Veteran was assigned a 30 percent evaluation for residuals of his total left knee replacement.   

In a March 2010 rating decision, the RO continued the 30 percent evaluation for the Veteran's left knee disability.  The Veteran filed a notice of disagreement with the rating assigned for his left knee disability.  Subsequently, in a March 2015 rating decision, the RO increased the Veteran's left knee disability rating to 60 percent effective March 19, 2015.  As such, the Board will consider whether a rating in excess of 30 percent is warranted for the rating period from March 1, 2010 to March 18, 2015, and in excess of 60 percent beginning March 19, 2015.
 
Prosthetic replacement of the knee joint is rated under DC 5055.  Under that code, a 100 percent rating is warranted for one year following knee replacement surgery. The Veteran was awarded this rating from March 1, 2009 to February 28, 2010.   Under DC 5055, subsequent to the 100 percent rating granted for one year following implantation of the prosthesis, a 30 percent evaluation is the minimum evaluation available.  Chronic residuals consisting of severe painful motion or weakness in the affected extremity are rated as 60 percent disabling.  38 C.F.R. 
§ 4.71a, DC 5055.

Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to DCs 5256, 5261, or 5262, which respectively pertain to ankylosis, limitation of extension, and impairment of the tibia and fibula.  The maximum schedular evaluation available under these three analogous codes is 60 percent.
The evidence includes a fee-based examination dated in May 2009.  During the evaluation, it was noted that the Veteran had a knee replacement surgery in January 2009.  Residual symptoms included pain, stiffness, painful motion, and weakness.  The Veteran also reported having difficulty bending.  Upon physical examination of the left knee, the examiner indicated that there was heat, but no signs of edema, effusion, weakness, tenderness, redness, or guarding of movement.  There was also no subluxation.  Further, there was no locking, pain, genu recurvatum or crepitus.  Range of motion testing showed left knee flexion limited to 80 degrees and extension to 30 degrees.  The examiner also indicated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner further noted that the Veteran was unable to perform the stability tests for the left knee because of recent knee replacement and pain on movement.  The Veteran's left knee scar was also examined and noted to be a linear scar.  The entire scar measured 18.5 cm by 0.5 cm.  The scar was not painful on examination.  There was also no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation, edema, and keloid formation were absent.  The scar was not disfiguring and did not limit motion. 

The Veteran was afforded another fee-based examination in February 2010.  During the evaluation, the Veteran reported weakness, stiffness, giving way, lack of endurance, fatigability, deformity, tenderness, and pain.  However, the Veteran denied experiencing swelling, heat, redness, locking, drainage, effusion, subluxation and dislocation.  The Veteran reported experiencing flare-ups as often as 3 times per day and each time lasting for 3 hours.  From 1 to 10 (10 being the worst), the severity level was at 5.  The flare-ups were precipitated by physical activity and  alleviated by rest and by Ibuprofen.  During the flare-ups, the Veteran reported experiencing the following functional impairment which was described as difficulty standing, sitting, walking, climbing stairs, and limitation of motion of the joint which was described as difficulty with bending, squatting or kneeling.  

Upon physical examination, the February 2010 examiner indicated that there was a scar precisely located on the left knee.  This was noted to be  a linear scar.  The entire scar measures 18 cm by 1 cm.  The scar was not painful on examination. There was no skin breakdown and no underlying tissue damage.  Regarding the left knee joint, the examiner indicted that there was tenderness, heat, and guarding of movement.  However, the left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, deformity, malalignment and drainage. There was also no subluxation.  There was also left knee crepitus, but no genu recurvatum or locking pain.  There was also no ankylosis of the left knee.  Range of motion testing showed left knee flexion limited to 90 degrees with pain at 90 degrees.  Extension of the left knee was to 0 degrees.  After repetitive use testing, there was no additional loss of motion, but the examiner noted that the joint function was additionally limited by pain.  The joint function on the left was not additionally limited by the following after repetitive use: fatigue, weakness, lack of endurance and incoordination.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the left knee.  

In September 2014 and January 2015 VA orthopedic treatment notes, the Veteran's left knee had no swelling and range of motion was from 0 degrees (extension) to 100 degrees in flexion.  

In the most recent March 19, 2015 fee-based examination, the Veteran reported increased pain and symptoms over the years.  He stated that he was in constant pain which was aggravated by any stationary position or walking.  The Veteran reported that he was unable to kneel or squat.  He was also unable to stand or walk for more than 30 minutes.  He used a cane and brace to assist with walking and balance.  The examiner indicated that the evaluation was being conducted during a flare-up.  Range of motion testing of the left knee showed flexion limited to 65 degrees and extension to 0 degrees.  The examiner indicated that the Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The examiner did indicate, however, that the Veteran had pain and weakness throughout range of motion testing.  There was also objective evidence of crepitus and localized tenderness.  There was no ankylosis of the left knee and no lateral instability or recurrent subluxation.   The Veteran also did not have a meniscus condition in the left knee.  The Veteran's left knee scar was not noted to be painful or unstable.   

Upon review of all the evidence of record, the Board finds that for the rating period from March 1, 2010 to March 18, 2015, the evidence weighs against a finding of a rating in excess of 30 percent for the Veteran's left knee disability.  As noted above, in September 2014 and January 2015 VA orthopedic treatment notes, the Veteran's left knee had no swelling and range of motion was from 0 degrees (extension) to 100 degrees in flexion.  The Board finds that the evidence for the period from March 1, 2010 to March 18, 2015 does not refect chronic residuals consisting of severe painful motion or weakness or intermediate degrees of residual weakness, pain, or limitation of motion.  For these reasons, the Board finds that a rating in excess of 30 percent is not warranted for the left knee disability for the rating period from March 1, 2010 to March 18, 2015.

As indicated above, for the rating period beginning March 19, 2015, the Veteran is in receipt of a 60 percent rating for residuals of his left knee replacement.  The Board notes that 60 percent is the maximum possible schedular evaluation available for a total knee replacement.  The Board finds that a 100 percent rating under Diagnostic Code 5055 for the period beginning March 19, 2015 is not applicable, as it has been more than one year following implantation of the prosthesis.  In light of this decision, the Veteran now is in receipt of the highest allowable schedular rating for his left knee beginning March 19, 2015; as such, a rating in excess of 60 percent is not warranted pursuant to Diagnostic Code 5055.

Furthermore, a higher rating on an extraschedular basis is also not permissible because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5162 to 5164 (amputation at the middle or lower thirds of the thigh; amputation of the leg with defective stump, thigh amputation recommended; and amputation not improvable by prosthesis controlled by natural knee action all warrant a 60 percent evaluation). The "amputation rule," provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68 (2015).  Additionally, as the Veteran's rating for his left knee disability cannot exceed the currently assigned 60 percent evaluation without running afoul of the 38 C.F.R. § 4.68, the Board need not consider whether additional separate ratings may also be warranted for the knee, to include separate ratings for limitation of extension or post-surgical scarring.

Rating Analysis for Right Knee Disability

The Veteran maintains that his right knee disability is more severe than what is contemplated by the currently assigned ratings.

In a July 2009 rating decision, the RO continued a 10 percent rating for the Veteran's right knee disability, diagnosed at the time as degenerative joint disease.  In a March 2015 rating decision, the RO increased the Veteran's disability rating to 20 percent effective September 30, 2014 for symptoms relating to a meniscal condition (status-post medial meniscectomy).  As such, the Bord will consider whether a rating in excess of 10 percent is warranted for the Veteran's right knee disability prior to September 30, 2014, and whether a rating in excess of 20 percent is warranted for the period thereafter.

The Veteran's degenerative joint disease of the right knee, status-post meniscectomy has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5258. Hyphenated diagnostic codes are used when an additional diagnostic code is required to identify the basis for the assigned rating.  38 C.F.R. § 4.27.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent); flexion of the leg limited to 45 degrees is rated 10 percent; flexion of the leg limited to 30 degrees is rated 20 percent; and flexion of the leg limited to 15 degrees is rated 30 percent. 
38 C.F.R. § 4.71a. 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable (0 percent); extension of the leg limited to 10 degrees is rated 10 percent; extension of the leg limited to 15 degrees is rated 20 percent; extension of the leg limited to 20 degrees is rated 30 percent; extension of the leg limited to 30 degrees is rated 40 percent; and extension of the leg limited to 45 degrees is rated 50 percent.  38 C.F.R. § 4.71a; see VAOPGCPREC 9-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent. 38 C.F.R. § 4.71a.  Separate disability ratings are possible for limitation of knee motion and instability of a knee under DC 5257.  See VAOPGCPREC 23-97. 

Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  There is no higher evaluation available under this Code.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004). 

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 or 5258-9, respectively.  A 10 percent disability evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee.  Id.  For a 30 percent disability evaluation, there must be severe knee impairment, with recurrent subluxation or lateral instability.  Id. 

The evidence includes a fee-based examination dated in May 2009.  The examiner indicated that the right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  Examination of the right knee also revealed no locking, pain, genu recurvatum or crepitus.  Range of motion testing of right knee demonstrated flexion to 110 degrees and extension was to 0 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  All stability tests on the right knee were within normal limits.  

In a February 2010 fee-based examination, the examiner indicated that there was tenderness, heat, and guarding of movement in the right knee.  The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, deformity, malalignment and drainage.  There was also no subluxation. Examination of the right knee revealed crepitus, but no genu recurvatum or locking pain.  Range of motion testing showed right knee flexion limited to 90 degrees with pain at 90 degrees.  Extension of the right knee was to 0 degrees.  After repetitive use testing, there was no additional loss of motion, but the examiner noted that the joint function was additionally limited by pain.  All stability tests of the right knee were within normal limits.  

The Board has also reviewed VA treatment records.  In a September 2, 2010 MRI report (in Virtual VA) showed that the Veteran had a horizontal tear of the posterior horn of the medical meniscus.  

In an August 27, 2012 VA treatment record (in Virtual VA), the Veteran complained of continued popping and buckling feeling in the right knee.  A physical examination showed mild swelling.   

In a May 2014 VA note, the Veteran was noted to be scheduled for operation of a torn right meniscus on May 6, 2014.  It was further noted that the Veteran had a long history of right knee pain.  In 2010, an MRI showed a tear of the medial meniscus in the right knee.  The Veteran was noted to have continued "mechanical problems and pain."

In a September 30, 2014 VA treatment record, the Veteran was noted to have continued pain and swelling with occasional buckling.  Range of motion of the right knee was to 110 degrees in flexion and to 0 degrees of extension.  

In the most recent fee-based examination dated in March 2015, range of motion testing of the right knee showed flexion limited to 55 degrees and extension to 0 degrees.  The examiner indicated that the Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The examiner did indicate, however, that the Veteran had pain and weakness throughout range of motion testing.  There was no ankylosis of the right knee and no lateral instability or recurrent subluxation.   The examiner also indicated that the Veteran had a meniscus condition in the right knee with frequent episodes of locking, pain, and joint effusion with walking or standing more than 30 minutes.  The Veteran's right knee also was noted to have 2 scars measuring 1.0 by 0.3 cm.  The scars were not noted to be painful or unstable.

Rating Period Prior to September 2, 2010

Upon review of all the evidence of record, the Board finds that, prior to September 2, 2010, a rating in excess of 10 percent is not warranted.  Although it is possible that the Veteran may have had a torn right meniscus prior to September 2, 2010, the evidence does not show that he had symptoms of locking, pain, and effusion as contemplated by a 20 percent rating under Diagnostic Code 5258.  During the May 2009 examination, the right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  Examination of the right knee revealed no locking, pain, or crepitus.  In the February 2010 examination, the examiner indicated that there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, deformity, malalignment and drainage.  There was no genu recurvatum or locking pain.  

Further, right knee flexion was limited to, at worst, to 90 degrees and extension was normal.  As such, a rating in excess of 10 percent under Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension) are not warranted as the Veteran's limitation of motion has been limited to, at worst, 90 degrees in flexion and normal extension.  38 C.F.R. § 4.71a.  The Veteran also did not have instability of the right knee.  Accordingly, a higher or separate rating under Diagnostic Code 5257 is not warranted.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  The evidence does not show that the Veteran has undergone right knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

For these reasons, the Board finds that a rating in excess of 10 percent is not warranted for the rating period prior to September 2, 2010. 

Rating Period from September 2, 2010 to September 30, 2014

The Board next finds that, for the rating period from September 2, 2010 to September 30, 2014, the Veteran is in receipt of a 10 percent rating for arthritis of the right knee with painful limitation of motion.  The Board finds that a rating in excess of 10 percent for limitation of motion of the right knee is not warranted for this rating period.  Specifically, the Veteran's right knee flexion was limited to, at worst, to 90 degrees and extension was normal.  Further, all stability tests on the right knee were within normal limits.  See Diagnostic Codes 5260, 5261, and 5257.

Nonetheless, the Board finds that for the rating period from September 2, 2010 to September 30, 2014, a separate 20 percent rating is warranted under DC 5258 as MRI imaging results showed that the Veteran had a horizontal tear of the posterior horn of the medical meniscus.  The Veteran also underwent a medial meniscectomy of the right knee in May 2014.  See March 2015 VA examination report. 

Moreover, the Board finds that from September 2, 2010 to September 30, 2014, VA treatment records show continued complaints of pain, swelling, and locking in the right knee.  In 2010, an MRI showed a tear of the medial meniscus in the right knee.  The Veteran was noted to have continued "mechanical problems and pain."  In an August 2012 VA treatment record (in Virtual VA), the Veteran complained of continued popping and buckling feeling in the right knee.  A physical examination showed mild swelling.  In a May 2014 VA note, the Veteran was noted to be scheduled for operation of a torn right meniscus on May 2014.  It was further noted that the Veteran had a long history of right knee pain.  In September  2014, the Veteran was noted to have continued pain and swelling with occasional buckling.  Range of motion of the right knee was to 110 degrees in flexion and to 0 degrees of extension.  

For the reasons stated above, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 20 percent rating is warranted from September 2, 2010 to September 30, 2014 under Diagnostic Code 5258.   

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  The evidence does not show that the Veteran has undergone right knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

Rating Period Beginning September 30, 2014

The Board finds that for the rating period beginning September 30, 2014, the Veteran is already in receipt of a 20 percent rating under Diagnostic Code 5258 for a meniscus condition with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent rating is the maximum evaluation available under Diagnostic Code 5258; as such, a higher rating under this code is not permitted. The Board acknowledges that the Veteran's status post medical meniscectomy, which was conducted in September 2014, should be rated under Diagnostic Code 5259 for removal of the semilunar cartilage; however, given the Veteran's continued symptoms of locking, buckling, pain, and effusion, the Board finds that Diagnostic Code 5258 for a dislocated semilunar cartilage more nearly approximates the Veteran's current symptoms.

Further, a rating in excess of 20 percent or separate ratings under Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension) are not warranted as the Veteran's limitation of motion has been limited to, at worst, 55 degrees in flexion and normal extension.  38 C.F.R. § 4.71a.  The Board finds that 55 degrees in flexion more nearly approximates a noncompensable rating (flexion limited to 60 degrees) than a 10 percent rating (flexion limited to 45 degrees).  

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  The evidence does not show that the Veteran has undergone right knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

The Board does find, however, that the Veteran has continued to have arthritis (degenerative joint disease) of the right knee and, while right knee extension has consistently been normal, his right knee flexion has been limited to 55 degrees of flexion, with evidence of painful motion.  As this represents some limitation of motion, but not nearly to a compensable degree, and as the Board finds that such constant symptomatology is distinct from the Veteran's "episodes" due to his meniscus problems, including episodes of locking, a separate, 10 percent rating is warranted under DC 5003.  See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, again, such limitation of flexion is not nearly to the compensable level under DC 5260 of 45 degrees or less, and certainly not to 30 degrees or less, even considering any additional functional disability related to knee flexion.  Thus, a separate rating of 10 percent, but no greater, for the Veteran's right knee DJD is warranted beginning September 30, 2014.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  During the March 2015 examination, the Veteran was noted to be experiencing a flare-up of his knee disability; as such, the evaluation conducted at that time adequately consider the Veteran's symptoms during flare-ups, including 's loss in range of motion, instability, weakness, fatigue, or incoordination. 

Further, the Board finds that a separate rating for lateral instability of the right knee is not warranted.  The examination reports discussed above do not show that the Veteran had instability of the right knee or subluxation.  As such, a separate rating under Diagnostic Code 5257 is not warranted.

The Board finds that a separate compensable ratings for the Veteran's right knee scars are also not warranted for the entire rating period on appeal.  The Veteran does not contend, and the evidence discussed above does not indicate, that the Veteran's right knee scars are painful or unstable.  The evidence of record does not demonstrate that any scars are deep or nonlinear, cover an area of at least 144 square inches (or 929 square centimeters), or are painful or unstable. See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (scars).  Further, any possible limitation of motion due scarring is already contemplated by the assigned 20 percent rating under Diagnostic Code 5258, where limitation of motion is encompassed by the symptoms of pain, locking, and effusion into the joint.  As such, a separate compensable rating for right knee scars is not warranted.

The Board has also considered the Veteran's contentions that his right knee disability is more severe than as reflected by the currently assigned ratings.  The Board acknowledges that the Veteran is competent to report symptoms, such as pain and limitation of motion, because this requires only personal knowledge as it comes to her through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which the right knee disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds the VA examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

In sum, the Board finds that for the rating period prior to September 29, 2014, a rating in excess of 10 percent for right knee arthritis is not warranted.  

The Board further finds that, from September 2, 2010 to September 29, 2014, a separate 20 percent rating for frequent episodes of locking, pain, and effusion associated with a right knee meniscal condition is warranted.  

Finally, the Board finds that a rating in excess of 20 percent beginning September 30, 2014 is not warranted.  However, a separate 10 percent rating for right knee arthritis is warranted beginning September 30, 2014.

Rating Analysis for Left Hip Disability

The Veteran is currently in receipt of a 10 percent rating for left hip ostearthritis under Diagnostic Code 5252 for limitation of flexion of the thigh.  In a March 2015 rating decision, the RO also granted a separate 10 percent rating for limitation of extension of the left hip effective March 19, 2015, and a separate 10 percent raring for limitation of adduction of the left hip effective March 19, 2015.  As such, the Board will consider whether higher or separate ratings are warranted both prior to and after March 19, 2015.

Under Diagnostic Code 5003, degenerative arthritis is rated as limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  Limitation of motion of the hip is rated under either Diagnostic Code 5251, 5152, or 5253. 

Under Diagnostic Code 5251, a 10 percent rating is the maximum rating assignable for limitation of extension to 5 degrees. 

Under Diagnostic Code 5252, limitation of flexion of the thigh, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent is assignable if flexion is limited to 30 degrees. 

Under Diagnostic Code 5253, impairment of the thigh, the criteria for a 10 percent rating is the inability to cross the legs or external rotation limited to 15 degrees. The criterion for the next higher rating, 20 percent, is abduction limited to 10 degrees. 

Diagnostic Code 5254 provides for an 80 percent rating for a flail hip joint.

Normal extension of the hip is to 0 degrees, and normal flexion is to 125 degrees. Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran underwent a fee-based examination in February 2010.  During the evaluation, the Veteran reported symptoms of weakness, stiffness, giving way, lack of endurance, fatigability, tenderness, and pain.  He indicated that he did not
experience swelling, heat, redness, locking, deformity, drainage, effusion, subluxation and dislocation.  The Veteran reported experiencing flare-ups as often as 2 times a day and each time lasting for 2 hours.  From 1 to 10 (10 being the worst) the severity level was at 6.  The flare-ups were precipitated by physical activity and was alleviated by rest and by Ibuprofen.  During the flare-ups, the Veteran experienced functional impairment which was described as difficulty with prolonged sitting, standing, walking, or climbing stairs.  He also had limitation of motion of the joint which was described as difficulty with bending, stooping, squatting and kneeling.  The Veteran also reported difficulty with standing and walking.  Upon physical examination, the Veteran was able to demonstrate full range of motion of the left hip with the exception of flexion limited to 90 degrees (125 is considered normal).  The examiner noted pain on motion starting at 90 degrees in flexion.   Gross examination revealed that the hip was tender, but otherwise normal.  X-rays revealed a diagnosis of left hip arthritis.

In a March 2015 VA examination, the Veteran was noted to have osteoarthritis of the left hip.  The Veteran complained of constant pain that was aggravated by standing or walking short distances.  Specifically, the Veteran stated that he was unable to tolerate standing or walking more than 30 minutes and could not climb stairs or inclines.  The examiner indicated that the examination was being conducted during a flare-up.  Range of motion testing showed flexion of the left hip limited to 50 degrees, extension to 5 degrees, abduction to 40 degrees, adduction to 10 degrees, external rotation to 40 degrees, and internal rotation to 10 degrees.  Pain was indicated on all range of motion testing.  However, upon repetitive use testing, there was no additional loss of motion.  Adduction was noted to be limited to such a degree that the Veteran could not cross his legs.   The examiner further indicated that the Veteran could not take a step upward like in a curb or stairs without pain.  

Upon review of all the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the rating period prior to March 19, 2015.  The evidence prior to March 19, 2015 shows that the Veteran's left hip demonstrate full range of motion with the exception of flexion limited to 90 degrees (125 is considered normal).  As such, higher or separate ratings are not warranted under Diagnostic Codes 5251 (limitation of extension) Diagnostic Code 5253 (limitation of abduction).  Moreover, although the Veteran's left hip manifested flexion to 90 degrees, Diagnostic Code 5252 allows for a higher 20 percent rating only if flexion is limited to 30 degrees, which has not been shown in this case.  Further, the Veteran did not have ankylosis or flail joint of the left hip prior to March 19, 2015.   

The Board has also considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  In this case, there is no evidence of additional limitation of flexion and abduction of the thighs due to pain and repetitive motion.  The February 2010 examination report showed that there was objective evidence of pain when range of motion testing was conducted at 90 degrees in flexion.  Although the examiner indicated that the Veteran's left hip was additionally limited by pain, fatigue, weakness , and lack of endurance, the Board finds that these symptoms are adequately contemplated by the currently assigned 10 percent rating.  Further, on repetitive testing, range of motions were unchanged from the baseline values reported.  As such, the Board finds that the service-connected left hip disability does not warrant a rating higher than 10 percent for the rating period prior to March 19, 2015.  

Regarding the period beginning March 19, 2015, the Veteran is in receipt of a 10 percent rating for left hip ostearthritis under Diagnostic Code 5252.  He is also in receipt of a separate 10 percent rating for limitation of extension of the left hip, and a separate 10 percent raring for limitation of adduction of the left hip effective.  The Board finds that higher ratings are not warranted for the period beginning March 19, 2015.  

As noted by the March 2015 examiner, extension of the left hip was limited to 5 degrees.  Under Diagnostic Code 5251, a 10 percent rating is the maximum rating assignable for limitation of extension to 5 degrees.  As such, a higher rating under this code is not permitted.

Further, the March 2015 examiner indicated that the Veteran's left hip flexion was limited to 50 degrees.  Under Diagnostic Code 5252, a higher 20 percent rating is assignable if flexion is limited to 30 degrees.  As such, a higher rating under this code is not warranted.

Further, a higher rating in excess of 10 percent is not warranted under Diagnostic Code 5253 for impairment of the thigh.  The Veteran is already in receipt of a 10 percent rating for his inability to cross his legs.  The Veteran has not been shown to have abduction limited to 10 degrees as required for the next higher rating of 20 percent.  
Further, the Veteran did not have ankylosis or flail joint of the left hip for the rating period beginning March 19, 2015.  As such, higher ratings under Diagnostic Codes 5250 and 5254 are not warranted.   

The Board has also considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45 for the period beginning March 19, 2015.  See DeLuca, supra.  The March 2015 examiner specifically indicated that the examination was being conducted during a flare-up.  Further, upon repetitive use testing, there was no additional loss of motion.   As such, the Board finds that the service-connected left hip disability does not warrant higher ratings for the period beginning March 19, 2015.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Veteran's left knee disability has been awarded the highest rating beginning March 19, 2015 and a higher rating on an extraschedular basis is not permissible because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5162 to 5164 (amputation at the middle or lower thirds of the thigh; amputation of the leg with defective stump, thigh amputation recommended; and amputation not improvable by prosthesis controlled by natural knee action all warrant a 60 percent evaluation).  For the period prior to March 19, 2015, the Veteran's left knee disability has not manifested chronic residuals consisting of severe painful motion or weakness or intermediate degrees of residual weakness, pain, or limitation of motion.  The Veteran's range of motion was limited to, at worst, 100 degrees in flexion and with normal extension.  The schedular rating criteria adequately contemplates these symptoms. 

The Veteran's right knee disability has been manifested by arthritis with painful motion limited to, at worst, flexion to 55 degrees and normal extension, but with frequent episodes of locking, pain, and effusion beginning September 2, 2010.  The schedular rating criteria contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5055, 5256, 5260, 5261, 5271), including motion limited to orthopedic factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), as well as instability and subluxation (Diagnostic Code 5257), which has not been found to be demonstrated in the Veteran's case.

The Veteran's left hip disability have been manifested by pain with limitation of motion associated with arthritis (i.e., flexion limited at worst to 50 degrees and extension limited to 5 degrees).  The Veteran has also been granted a separate rating for limitation of adduction where he is unable to cross his legs.  The schedular rating criteria contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis of the hips (Diagnostic Codes 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5250 through 5255), including motion limited to orthopedic factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), as well as ankylosis of the hips and flail joint of the hips (Diagnostic Codes 5250 and 5254), which has not been found to be demonstrated in the Veteran's case.

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's left knee disability, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

By way of procedural background, the Veteran first filed a claim for a TDIU (VA Form 21-8940) in August 2009.  In his application for a TDIU, the Veteran indicated that he had last worked full-time in September 2008.  He also indicated that he was unable to work as a result of his service-connected left knee disability.  A November 2009 employment information form indicated that the Veteran was laid off as a result of a plant closure on September 26, 2008.  In a March 2015 rating decision, the RO granted a TDIU effective September 30, 2014, the date as of which the Veteran met the schedular criteria for consideration of a TDIU.

A TDIU may be assigned where the schedular rating is less than total, and a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The impact of nonservice-connected disabilities and the effect of advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.16(a). 

38 C.F.R. § 4.16(b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Such cases should submitted for extraschedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  Consideration must be given to all service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. While the Board does not have authority to grant an extraschedular TDIU rating in the first instance, the Board does have the authority to decide whether the claim should be referred for consideration of an extraschedular rating.  38 C.F.R. § 4.16(b). 

When adjudicating entitlement to TDIU, VA is expected to give full consideration to the effect of combinations of disability.  Geib v. Shinseki, 733 F.3d 1350, 1353-544 (Fed. Cir. 2013) (quoting 38 C.F.R. § 4.15).

As noted above, the RO granted a TDIU effective September 30, 2014, the date the Veteran met the schedular criteria for consideration of a TDIU based on his service-connected orthopedic disabilities that interfered with sitting, standing, and locomotion, which rendered him unable to secure and maintain substantially gainful employment.

Regarding the period prior to September 30, 2014, the Board notes that the Veteran first filed a claim for a TDIU on August 20, 2009.  As such, the Board will consider whether entitlement for a TDIU is warranted for the period from August 20, 2009 to September 30, 2014.  The record indicates that the Veteran was in receipt of a 100 percent disability rating from August 20, 2009 to February 28, 2010 as a result of his service-connected left knee replacement disability.  

The Board notes that an assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In Bradley, the United States Court of Appeals for Veterans Claims (Court) found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.

In this case, and notwithstanding the schedular 100 percent rating assigned for the Veteran's service-connected left knee disability for the rating period from August 20, 2009 to February 28, 2010, his other service-connected disability alone did not meet the criteria for the assignment of a TDIU, nor have they been shown to render him unable to secure or follow a substantially gainful occupation.  Here, to award a separate TDIU rating for the rating period from August 20, 2009 to February 28, 2010, in addition to the schedular 100 percent rating based on the Veteran's service-connected left knee disability would result in duplicate counting of disabilities. 
38 C.F.R. § 4.14 (2015).  As such, the Board finds that the assignment of a total schedular evaluation for the left knee disability, renders the TDIU claim moot for the rating period from August 20, 2009 to February 28, 2010.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The remaining question of whether the Veteran is entitled to a TDIU for the rating period from March 1, 2010 to September 30, 2014 is addressed in the remand section below. 
 













							[CONTINUED ON NEXT PAGE]
ORDER

For the period from March 1, 2010 to March 18, 2015, a rating in excess of 30 percent for status post total left knee replacement is denied.

Beginning March 19, 2015, a rating in excess of 60 percent for status post total left knee replacement is denied.

For the rating period prior to September 29, 2014, a rating in excess of 10 percent for painful limitation of motion associated with right knee degenerative joint disease is denied.  

For the rating period from September 2, 2010 to September 29, 2014, a separate 20 percent rating for right knee status-post meniscectomy is granted.  

For the rating period beginning September 30, 2014, a rating in excess of 20 percent for right knee status-post meniscectomy is denied.

For the rating period beginning September 30, 2014, a separate 10 percent rating for painful limitation of motion associated with right knee degenerative joint disease is granted.  

For the entire rating period on appeal, the criteria for an initial rating in excess of 10 percent for left hip arthritis have not been met.

For the rating period beginning March 19, 2015, a separate rating in excess of 10 percent for left hip limitation of adduction is denied.  

For the rating period beginning March 19, 2015, a separate rating in excess of 10 percent for left hip limitation of extension is denied.

Entitlement to a TDIU for the rating period from August 20, 2009 to February 28, 2010 is denied as moot.


REMAND

A remand is required in this case to ensure that there is an opportunity for a full and fair adjudication upon which to decide the Veteran's claim for entitlement to a TDIU prior to from March 1, 2010, to September 29, 2014.  

As discussed above, the Veteran was in receipt of a 100 percent disability rating of his left knee disability prior to March 1, 2010.  Beginning September 30, 2014, the Veteran has been granted a TDIU on a schedular basis.  See 38 C.F.R. § 4.16 (a). 

However, for the period from March 1, 2010 to September 30, 2014, the Board herein has assigned higher ratings for the right knee.  As such, the Board finds that the Veteran appears to now meet the criteria for a grant of TDIU on a schedular basis prior to September 30, 2014.  Even if the schedular criteria are not met, there remains the question of whether extraschedular TDIU may be granted under 38 C.F.R. § 4.16(b). Indeed, the Veteran first filed a claim for a TDIU (VA Form 21-8940) in August 2009; and in his application for a TDIU, the Veteran indicated that he had last worked full-time in September 2008.  But he also indicated that he was unable to work as a result of his service-connected left knee disability.  

Accordingly, the issue of entitlement to a TDIU for the period from March 1, 2010 to September 30, 2014, requires remand to address these changed circumstances.  

 Accordingly, the case is REMANDED for the following actions:

The AOJ shall reconsider the assignment of TDIU prior for the period from March 1, 2010 to September 30, 2014, in light of the ratings assigned in the above decision.  If appropriate, the provisions for extra-schedular TDIU consideration should be invoked.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


